DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on 13 January 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 January 2021.
	Claims 11-20 are under prosecution.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 9 October 2018, 10 May 2019, and 21 June 2019 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-20 are indefinite in claim 11 because claim 11 lacks any recitation of what structural limitations make up the sample processing apparatus.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 11-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemens et al (U.S. Patent Application Publication No. US 2008/0200343A1, published 21 August 2008) and Alfredsson et al (U.S. Patent Application Publication No. US 2009/0305392 A1 published 10 December 2009).
Regarding claim 11, Clemens et al teach methods comprising utilization of an apparatus comprising an enclosure, in the form of a housing, which comprises a plurality of sample processing modules, in the form of a detection device which houses multiple cartridges each in their own module (paragraph 0243).  The method further comprises loading a cartridge into a module of the apparatus, where each module runs different tests (paragraph 0243), wherein the tests include sample preparation (paragraph 0127) as well as amplification and detection, in the form or PCR (paragraphs 0127 and 0134), which is a biological testing process   Clemens et al also teach the methods have the added advantage of ease of reproducibility (paragraph 0200).  Thus, Clemens et al teach the known techniques discussed above.
Clemens et al do not teach receiving the cartridges at different stations, a plurality of modules configured to only perform sample preparation, or a plurality of sample processing modules.
	However, Alfredsson et al teach methods utilizing a modular analysis apparatus, wherein sample vessels comprising sample solutions are transported between different units (paragraph 0046-0048).  Multiple unites are connected to one another and are preferably enclosed (paragraph 0054), and each unit comprises a plurality of identical modules (paragraph 0046).  One unit includes multiple modules for sample preparation (i.e., lysis; paragraphs 0046 and 0049), and the other unit contains multiple modules for s ample processing (paragraph 0046 and 0050).   Alfredsson et al also teach the vessels are transported between different units (paragraph 0049); thus, the modules in each unit receive the sample vessels.  Alfredsson et al also teach the method have the added advantage of using modules that are quickly identified in the case of a malfunction (paragraph 0111).  Thus, Alfredsson et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Clemens et al with the teachings of Alfredsson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of ease of reproducibility as explicitly taught by Clemens et al (paragraph 0200) as well as the added advantage of using modules that are quickly identified in the case of a malfunction as explicitly taught by Alfredsson et al (paragraph 0111).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Clemens et al and Alfredsson et al could have been combined with predictable results because the known techniques of Clemens et al and Alfredsson et al predictably result in a reliable arrangement of processing modules.
	Regarding claim 12, the method of claim 11 is discussed above.  Clemens et al teach sequencing nucleic acids (paragraph 0125), as do Alfredsson et al (paragraph 0022).
Regarding claim 13, the method of claim 11 is discussed above.  Clemens et al teach detecting nucleic acids (i.e., polynucleotides; paragraph 0082).  Alfredsson et al teach detecting (i.e., analyzing) an analyte (paragraph 0051), in the form of a nucleic acid (paragraph 0001).
Regarding claim 14, the method of claim 11 is discussed above.  Clemens et al teach detecting proteins (paragraph 0082).  Alfredsson et al teach detecting (i.e., analyzing) an analyte (paragraph 0051), in the form of a protein (paragraph 0001).
Regarding claims 16 and 20, the method of claim 11 is discussed above.  Clemens et al teach detection of nucleic acids on an array (paragraph 0220), as well as detection of a plurality of target analytes (paragraph 0110) and the use of a plurality of different binding partners on the array (claim 39 of Clemens et al). Clemens et al also teach detection of multiple nucleic acid analytes, including a wild type sequence and a mutant allele (paragraphs 0219-0221).   Alfredsson et al also teach detection of a plurality of analytes from a sample by binding to a matrix (paragraphs 0011 and 0014), wherein the target is a nucleic acid (paragraph 0015).  Thus, it would have been obvious to perform multiplex detection of two nucleic acids by hybridization to an array (i.e., claim 16), which is a solid support (i.e., claim 20).
Regarding claim 17, the method of claim 11 is discussed above.  Clemens et al teach detection on a ligand array (paragraph 0148), as well as detection of a plurality of target analytes (paragraph 0110), the binding of proteins to ligands (paragraph 0114), and the use of a plurality of different ligands on the array (claim 39 of Clemens et al).  Alfredsson et al also teach detection of a plurality of analytes from a sample by binding to a matrix (paragraphs 0011 and 0014), wherein the target is a protein (paragraph 0015).  Thus, it would have been obvious to perform multiplex detection of proteins by hybridization to an array.
Regarding claim 18, the method of claim 11 is discussed above.  Clemens et al teach amplification and detection of a nucleic acid analyte (e.g., paragraphs 0009, 0127, and 0148), including in a single device (paragraphs 0007, 0009, 0041, 0050, and 0171).  Alfredsson et al also teach amplification and detection (paragraph 0011), as well as a PCR and detection is a single unit (paragraph 0112).  
	Regarding claim 19, the method of claim 1 is discussed above.  Clemens et al teach the performing a sample processing protocol for a nucleic acid; namely, the nucleic acid sample is lysed with purification as needed (paragraph 0127).  Alfredsson et al also teach sample lysis as a sample processing protocol (paragraph 0004).

8. 	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Clemens et al (U.S. Patent Application Publication No. US 2008/0200343A1, published 21 August 2008) and Alfredsson et al (U.S. Patent Application Publication No. US 2009/0305392 A1 published 10 December 2009) as applied to claim 11 above, and further in view of Trnovsky et al (U.S. Patent No. 6,586,176 B1, issued 1 July 2003).
	Regarding claim 15, the method of claim 11 is discussed above in Section 7.
	While Clemens et al discuss genetic analysis (paragraph 0050), detection of genes (paragraph 0119), and detection of cancer (paragraph 0121), neither Clemens et al nor Alfredsson et al teach assessing copy number.
	However, Trnovsky et al teach determination of chromosomal copy number, which is useful in identifying some forms of cancer (column 8, lines 25-40).  Thus, Trnovsky et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Clemens et al in view of Alfredsson et al with the teachings of Trnovsky et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an method having a module having the added advantage of being useful in identifying some forms of cancer explicitly taught by Trnovsky et al (column 8, lines 25-40).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Trnovsky et al could have been applied to the method of Clemens et al in view of Alfredsson et al with predictable results because the known techniques of Trnovsky et al predictably result in a module useful for detecting cancer, which is a stated goal of Clemens et al.
	
Conclusion
9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634